 



EXHIBIT 10.4
THE ROYAL CARIBBEAN CRUISES LTD. ET AL
BOARD OF DIRECTORS NONQUALIFIED
DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005

 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD ET AL
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

          Article   Page    
1. PURPOSE
    1  
 
       
2. DEFINITIONS
    2  
 
       
2.1 Annual Retainer
    2  
2.2 Beneficiary
    2  
2.3 Board
    2  
2.4 Code
    2  
2.5 Company
    2  
2.6 Effective Date
    2  
2.7 Eligible Earnings
    2  
2.8 ERISA
    2  
2.9 Meeting Fees
    2  
2.10 Participant
    2  
2.11 Participant Account
    2  
2.12 Participant Deferral Contributions
    2  
2.13 Plan
    2  
2.14 Plan Year
    2  
2.15 Termination of Employment
    2  
2.16 Valuation Date
    3  
 
       
3. ELIGIBILITY TO PARTICIPATE
    4  
 
       
3.1 Determination of Participant Status
    4  
3.2 Commencement of Participation
    4  
3.3 Cessation of Participation
    4  
 
       
4. PARTICIPANT DEFERRALS
    5  
 
       
4.1 Participant Deferral Contributions
    5  
4.2 Changes in Contributions
    5  
4.3 Suspension of Contributions
    5  
 
       
5. INVESTMENTS AND PARTICIPANT ACCOUNTS
    6  
 
       
5.1 Establishment of Accounts
    6  
5.2 Obligation of the Company
    6  
5.3 Establishment of Investment Funds
    6  
5.4 Crediting Investment Results
    6  
 
       
6. DISTRIBUTIONS
    8  
 
       
6.1 Form and Timing of Distribution
    8  
6.2 Distribution after Death
    8  
6.3 Early Distribution
    9  

 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD ET AL
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

          Article   Page    
7. ADMINISTRATION
    10  
 
       
7.1 Administration
    10  
7.2 Plan Expenses
    10  
7.3 Liability
    10  
7.4 Claims Procedure
    10  
7.5 Claims Review Procedure
    10  
7.6 Notices
    10  
 
       
8. AMENDMENT AND TERMINATION
    11  
 
       
8.1 Plan Amendment
    11  
8.2 Termination of the Plan
    11  
 
       
9. GENERAL PROVISIONS
    12  
 
       
9.1 Non-Alienation of Benefits
    12  
9.2 Limitation of Rights
    12  
9.3 Participant’s Rights Unsecured
    12  
9.4 Withholding
    12  
9.5 Severability
    12  
9.6 Controlling Law
    12  
 
       
SIGNATURE
    13  

ii 



--------------------------------------------------------------------------------



 



THE ROYAL CARIBBEAN CRUISES LTD. et al.
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005
ARTICLE 1. PURPOSE
     Royal Caribbean Cruises Ltd. has established The Royal Caribbean Cruises
Ltd. et al. Board of Directors Nonqualified 401(k) Plan, effective July 1, 2003.
The Royal Caribbean Cruises Ltd. et al. Board of Directors Nonqualified Deferred
Compensation Plan is a nonqualified deferred compensation plan for the members
of the Board of Directors of Royal Caribbean Cruises Ltd. as a means of
deferring a portion of an eligible individual’s current income and to accumulate
resources for future investments.
     With respect to amounts deferred hereunder that are subject to Section 409A
of the Internal Revenue Code of 1986, as amended and any regulations and other
official guidance (the “Code”) (generally, amounts deferred on and after
January 1, 2005), applicable provision of the Plan document shall be interpreted
to permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable. In addition, with respect to amounts deferred hereunder that are
not subject to Section 409A (generally, amounts deferred before January 1, 2005)
(“grandfathered funds”), it is intended that the rules applicable under the Plan
as of December 31, 2004, and not Code Section 409A and related official
guidance, shall apply with respect to such grandfathered funds.

1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS
     For the purpose of this Plan the following terms shall have the meanings as
set forth below unless the context requires otherwise:
     2.1 Annual Retainer means cash compensation payable to Board members for
service on the Board and on Board committees.
     2.2 Beneficiary means the person, persons, trust or other entity a
Participant designates by written revocable designation filed with the Company
to receive payments in the event of his or her death.
     2.3 Board means the Board of Directors of the Company.
     2.4 Code means the Internal Revenue Code of 1986, as amended from time to
time.
     2.5 Company means Royal Caribbean Cruises Ltd. et al and any successor
thereto.
     2.6 Effective Date means July 1, 2003.
     2.7 Eligible Earnings shall, for purposes of a Participant’s Deferral
Contributions, consist of the Participant’s Annual Retainer and Meeting Fees.
     2.8 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     2.9 Meeting Fees means cash compensation payable to Board members for
attendance at Board meetings and at Board committee meetings.
     2.10 Participant means any non-employee Board member who elects to
participate in the Plan.
     2.11 Participant Deferral Contributions means the deferred contributions
made at the direction of a Participant by the Company pursuant to Section 4.1.
     2.12 Participant Account means a separate account established and
maintained by the Company in accordance with the terms of the Plan in the name
of each Participant consisting of the amounts set forth in Section 5.1.
     2.13 Plan means the Royal Caribbean Cruises Ltd. et al Board of Directors
Nonqualified Deferred Compensation Plan, the Plan set forth herein, as amended
from time to time.
     2.14 Plan Year means a 12-consecutive month period commencing January 1st
and ending on the following December 31st.
     2.15 Termination of Service means a Participant’s termination of service on
the Board.

2



--------------------------------------------------------------------------------



 



     2.16 Valuation Date means any day on which the New York Stock Exchange or
any successor to its business is open for trading, or such other date as may be
designated by the Company.

3



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY TO PARTICIPATE
     3.1 Determination of Participant Status: Upon adoption of the Plan, the
Company will notify the Board of their eligibility to participate in the Plan.
Thereafter, except as otherwise provided in Section 3.2, prior to each calendar
quarter, the Company will notify those new members of the Board of their
eligibility to participate.
     3.2 Commencement of Participation: Each Participant shall be provided an
opportunity to designate the percentage of his or her Eligible Earnings to be
deferred under Section 4.1. Any Participant who makes such a designation in the
second calendar quarter of 2003 shall become a Participant on the first day of
the following month, with respect to Eligible Earnings earned on or after the
Effective Date only, provided the Eligible Participant is a member of the Board
as of such date. Thereafter through December 31, 2004, any such Participant who
makes such a designation shall become a Participant on the first day of the
following calendar month. Effective on and after January 1, 2005, in the case of
the first year in which a Board member becomes eligible to participate in the
Plan, the Board member may make a deferral election with respect to services to
be performed subsequent to the election provided the election is made within
30 days after the date the Board member becomes eligible to participate. In the
case of all other Board members, including any newly eligible Board member who
fails to make an election within the 30-day period described above, deferral
elections must be made no later than December 31 (or such other prior date
designated by the Company) of the year before the year the services related to
the deferral election are to be performed.
     Any such designation must be made in the manner authorized by the Company
and must be accompanied by:
(a) an authorization by the Participant for the Company to make deductions to
cover the amount of such deferrals elected pursuant to Section 4.1;
(b) an investment election with respect to any Participant Deferral
Contributions;
(c) a designation of Beneficiary; and
(d) a designation as to the form and timing of the distribution of his or her
Participant Account.
     3.3 Cessation of Participation: A Participant shall cease to be a
Participant on the earliest of:
(a) the date on which the Plan terminates; or
(b) the date on which he or she receives a complete distribution of his or her
Participant Account.

4



--------------------------------------------------------------------------------



 



ARTICLE 4. PARTICIPANT DEFERRALS
     4.1 Participant Deferral Contributions: Each Participant may authorize the
Company, in the manner described in Section 3.2, to have a Participant Deferral
Contribution made on his or her behalf. Such election shall apply to the
Participant’s Eligible Earnings attributable to services performed during the
designated period covered by the election, as provided in Section 3.2. Such
Participant Deferral Contribution shall be a stated whole percentage of the
Participant’s Eligible Earnings, equal to not less than 10% nor more than 100%,
as designated by the Participant. The percentage of Eligible Earnings designated
by a Participant to measure the Participant Deferral Contributions to be made on
the Participant’s behalf shall remain in effect, notwithstanding any change in
his or her Eligible Earnings, until he or she elects to change or suspend such
percentage in accordance with Section 4.2 or Section 4.3, below.
     4.2 Changes in Contributions: A Participant may change his or her
contribution percentage election under Section 4.1 by applying to make such
change in the manner prescribed by the Company. Prior to January 1, 2005, any
such change shall become effective no earlier than the first day of the month
following the date on which the Participant applies to make such change. On and
after January 1, 2005, any such change shall become effective no earlier than
the first day of the year following the date on which the Participant applies to
make such change.
     4.3 Suspension of Contributions: A Participant may suspend his or her
Participant Deferral Contributions at any time by applying for a suspension in
writing to the Company. Prior to January 1, 2005, any such suspension request
shall become effective as soon as administratively practicable following the
date the Participant applies for the suspension. On and after January 1, 2005,
any such suspension request shall not become effective before the first day of
the year following the date the Participant applies for the suspension. A
Participant whose Deferral Contributions have been suspended under this section
may resume having Deferral Contributions made on his or her behalf by applying
to change his or her contribution percentage election in accordance with Section
4.2.

5



--------------------------------------------------------------------------------



 



ARTICLE 5. INVESTMENTS AND PARTICIPANT ACCOUNTS
     5.1 Establishment of Accounts: The Company shall establish a Participant
Account to which shall be credited the Participant’s Deferral Contributions and
any earnings and losses credited thereto.
Each Participant shall receive a quarterly statement reflecting his or her
Participant Account balance.
     5.2 Obligation of the Company: Individual benefits under the Plan are
payable as they become due solely from assets allocated to individual
Participant Accounts in a rabbi trust or from the general assets of the Company.
To the extent a Participant or any person acquires a right to receive payments
from the Company under this Plan, such right shall be no greater than the right
of any unsecured creditor of the Company. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Company and the Participants or any other persons or to
require the establishment of a trust in which the assets are beyond the claims
of any unsecured creditor of the Company.
     5.3 Establishment of Investment Funds: The Company will establish one or
more Investment Funds which will be maintained for the purpose of determining
the investment return to be credited to each Participant’s Account. The Company
may change the number, identity or composition of the Investment Funds from time
to time. Each Participant will indicate the Investment Funds based on which
amounts allocated in accordance with Articles 4 and 5 are to be adjusted. Each
Participant’s Account will be increased or decreased by the net amount of
investment earnings or losses that it would have achieved had it actually been
invested in the deemed investments. The Company is not required to purchase or
hold any of the deemed investments. Investment Fund elections must be made in a
minimum of 1% increments and in such manner as the Company will specify. A
Participant may change his or her Investment Fund election periodically by
completing a revised Participant Election Form and delivering it to the Vice
President of Human Resources. Any such change shall become effective as of the
first business day coincident with or immediately following the date the
Participant applies to make such change. As the Participant’s Account increases,
the investment of such amounts shall remain invested in the deemed investment
previously designated until the Participant requests a change in accordance with
this Section or the Company no longer includes that deemed investment as one of
the available Investment Funds. If a Participant fails to make an Investment
Fund election, the amount in the Participant’s Account will be deemed to have
been invested in a money market fund or any other fund as determined by the
Company.
     5.4 Crediting Investment Results: No less frequently than as of each
Valuation Date, each Participant Account will be increased or decreased to
reflect deemed investment results. Each Participant Account will be credited
with the deemed investment return of the Investment Funds in which the
Participant elected to be deemed to participate. The credited investment return
is intended to reflect the actual performance of the Investment Funds net of any
applicable investment management fees or administrative expenses determined by
the Company. Notwithstanding the above, the amount of any payment of Plan
benefits pursuant to

6



--------------------------------------------------------------------------------



 



Article 6 or upon Plan termination shall be determined as of the Valuation Date
preceding the date of payment.

7



--------------------------------------------------------------------------------



 



ARTICLE 6. DISTRIBUTIONS
     6.1 Form and Timing of Distribution: Each Participant shall elect the form
and timing of the distribution with respect to his or her Participant Account in
the manner authorized by the Company.
(a) Form of Payment: The Participant’s election shall indicate the form of
distribution of his or her entire Participant Account in a lump sum or in
monthly installments as selected by the Participant.
(b) Time of Payment: The Participant’s election shall indicate that payment
shall be made (in the case of a lump sum election) or shall commence (in the
case of an installment election):
(1) as soon as administratively practicable following the Participant’s
Termination of Service as a member of the Board which shall in no event exceed
21 days beyond such Termination of Service;
(2) as soon as administratively practicable following the calendar year of the
Participant’s Termination of Service as a member of the Board which shall in no
event exceed 21 days beyond the end of such calendar year; or
(3) in a specific month and year.
Notwithstanding the foregoing, if a Participant elects his or her distribution
to be made or commenced in accordance with paragraph 3 above, and such date
falls before the Participant’s Termination of Service, the Participant’s
distribution shall be made or commenced in accordance with paragraph 1 above.
Further, if a Participant elects his or her distribution to be made or commenced
in accordance with paragraph 3 above, and such date falls before the
Participant’s Termination of Service, the Participant must complete new
designations and authorizations pursuant to Section 3.2 in order to continue
making Participant Deferral Contribution.
Notwithstanding the foregoing, a Participant may change his or her form and
timing election applicable to the distribution of his or her Participant
Account, provided that such request for change is made (i) at least twelve
(12) consecutive months prior to the date on which such distribution would
otherwise have been made or commenced, (ii) at least twelve (12) consecutive
months prior to the date on which such distribution will be made or commence,
and (iii) solely with respect to amounts deferred under the Plan which are
subject to Code Section 409A (generally, amounts deferred on and after
January 1, 2005), such that the payment with respect to an amended distribution
election is deferred for a period of not less than 5 years from the date such
payment would otherwise have been paid (or, in the case of installment payments,
5 years from the date the first amount was scheduled to be paid).
     6.2 Distribution after Death: Notwithstanding the foregoing, if a
Participant dies prior to receiving the entire amounts in his or her Participant
Account, the remaining amounts

8



--------------------------------------------------------------------------------



 



shall be paid in a lump sum to the Participant’s Beneficiary designated by the
Participant as soon as practicable following the Participant’s death. The amount
of any such distribution shall be determined as of the most recent Valuation
Date preceding the month in which the Company is notified of the Participant’s
death.
     6.3 Early Distribution: Notwithstanding any other provision of the Plan,
including Sections 6.1 and 6.3, and effective solely with respect to amounts
deferred under the Plan prior to January 1, 2005 and not otherwise subject to
Code Section 409A, a Participant may, one time per year, make a written request
to the Company to immediately receive a lump sum distribution equal to ninety
percent (90%) of the entire applicable portion of his or her Participant Account
as adjusted under Section 9.4. The remaining applicable balance of his or her
Participant Account from which a payment has been made pursuant to this
Section 6.3 shall be forfeited by the Participant. Following receipt of written
notice by the Company the Participant shall be precluded from participating in
the Plan for one year following such distribution.

9



--------------------------------------------------------------------------------



 



ARTICLE 7. ADMINISTRATION
     7.1 Administration: The Plan shall be administered by the Company. The
Company shall have the full and exclusive discretionary authority to administer
the Plan, and any responsibilities and duties under this Plan which are not
specifically delegated to anyone else. Responsibility for determining the
eligibility of Participants and establishing the requirements for participation
shall be vested in the Company, which shall be responsible for any
interpretation of the Plan that may be required. Notwithstanding the foregoing,
the Company may delegate any of its administrative duties as necessary.
     7.2 Plan Expenses: The expenses of administering the Plan shall be borne by
the Company.
     7.3 Liability: The Company shall not be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to the fraud or willful misconduct on the part of a director,
officer or agent of the Company.
     7.4 Claims Procedure: Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Company’s Vice President and
Chief Human Resource Officer, who shall respond in writing as soon as
practicable. If the claim or request is denied, the written notice of denial
shall state:
(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.
(b) A description of any additional material or information required and an
explanation of why it is necessary.
(c) An explanation of the Plan’s claim review procedure.
     7.5 Claims Review Procedure: Any person whose claim or request is denied or
who has not received a response within 30 calendar days may request review by
notice given in writing to the Company’s Vice President and Chief Human Resource
Officer. The claim or request shall be reviewed by the Company’s Vice President
and Chief Human Resource Officer, who may, but shall not be required to, grant
the claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
     The decision on review shall normally be made within 60 calendar days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 calendar days.
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and binding on all
parties concerned.
     7.6 Notices: Any notices, designations or other communications to be given
to the Company by any Eligible Participant or Beneficiary shall only be
effective if delivered to the Company’s Vice President and Chief Human Resource
Officer.

10



--------------------------------------------------------------------------------



 



ARTICLE 8. AMENDMENT AND TERMINATION
     8.1 Plan Amendment: The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his or her
Participant Account under Article 4 or of the amount and method of crediting
earnings to such Participant Account under Article 5 of the Plan as of the date
of such amendment. Notwithstanding anything herein to the contrary, in no event
shall any amendment be made in a manner that is inconsistent with the
requirements to avoid adverse federal tax consequences under Section 409A of the
Code.
     8.2 Termination of the Plan: The Board reserves the right to terminate the
Plan at any time in whole or in part. In the event of any such termination, the
Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Account in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan. Notwithstanding the above, the Company reserves the
right to pay out Participants in a lump sum their Participant Account as soon as
practicable following the termination of the Plan. Notwithstanding anything
herein to the contrary, in no event shall any termination be made in a manner
that is inconsistent with the requirements to avoid adverse federal tax
consequences under Section 409A of the Code.

11



--------------------------------------------------------------------------------



 



ARTICLE 9. GENERAL PROVISIONS
     9.1 Non-Alienation of Benefits: No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such action shall be void for all purposes of the
Plan. No benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall it be subject to
attachments or other legal process for or against any person, except to such
extent as may be required by law.
     9.2 Limitation of Rights: Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an account, nor the payment of any
benefits shall be construed as giving
(a) any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company, unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or
(b) any Participant, or other person whomsoever, the right to be retained in the
service of the Company.
     9.3 Participant’s Rights Unsecured: The right of any Participant or
Beneficiary to receive payment under the provisions of the Plan shall be as an
unsecured claim against Company, as the case may be, and no provisions contained
in the Plan shall be construed to give any Participant or Beneficiary at any
time a security interest in the Participant’s Account or any asset of the
Company. The liabilities of the Company to any Participant or Beneficiary
pursuant to the Plan shall be those of a debtor pursuant to such contractual
obligations as are created by the Plan. Accounts, if any, which may be set aside
by the Company for accounting purposes shall not in any way be held in trust
for, or to be subject to the claims of a Participant or Beneficiary.
     9.4 Withholding: There shall be deducted from all payments under this Plan
the amount of any taxes required to be withheld by any Federal, state or local
government. The Participants and their Beneficiaries, distributees, and personal
representatives will bear any and all Federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.
     9.5 Severability: Should any provision of the Plan or any regulations
adopted thereunder be deemed or held to be unlawful or invalid for any reason,
such fact shall not adversely affect the other provisions or regulations unless
such invalidity shall render impossible or impractical the functioning of the
Plan and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.
     9.6 Controlling Law: The Plan shall be governed by the laws of the State of
Florida, except to the extent preempted by ERISA and any other law of the United
States.

12



--------------------------------------------------------------------------------



 



SIGNATURE
     IN WITNESS WHEREOF, an officer of the Company hereby executes this Plan, as
amended and restated through December 6, 2005, as of the 6th day of December
2005.

                                  ROYAL CARIBBEAN CRUISES LTD.  
 
                   
Attest:
  /s/ BRADLEY H. STEIN       By:   /s/ THOMAS F. MURRILL    
 
                        Bradley H. Stein       Thomas F. Murrill     Assistant
Secretary       Vice President and             Chief Human Resources Officer

13